DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities:  Claim 10 line 2 recites “the second direction” which should be changed to “a second direction” to place the claim limitation into better form.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  Claim 13 line 3 recites “the second direction” which should be changed to “a second direction” to place the claim limitation into better form.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  Claim 14 line 5 recites “the third direction” which should be changed to “a third direction” to place the claim limitation into better form.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  Claim 16 line 2 recites “the carrier” which should be changed to “a carrier” to place the claim limitation into better form.  Appropriate correction is required.
Claim 22 is objected to because of the following informalities:  Claim 22 lines 2 and 3 recite “the plurality of lens elements” which should be changed to “a plurality of lens elements” to place the claim limitation into better form.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation between 25% and 75% of a surface area, and the claim also recites preferably between 33% and 66% of said surface area which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
For the purpose of examination, the broader range will be examined.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation wherein a gap is present and the claim also recites preferably said gap is comprised between 0.01 mm and 0.5 mm, more preferably between 0.05 mm and 0.2 mm which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
For the purpose of examination, the recitation of “second support; wherein preferably said gap is comprised between 0.01 mm and 0.5 mm, more preferably between 0.05 mm and 0.2 mm.” will be interpreted as “second support.”
Claims 10, 12 13, 16 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10, 12 and 13  recite “according to claim 7”.  Claim 7 has been canceled by the applicant.
For the purpose of examination, the recitation in claims 10, 12 and 13 of “claim 7” will be interpreted as “claim 1”.
The remaining claims are rejected for depending from a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-16, 18-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altiman et al.  (WO2013153008A1) in view Chen et al. (US Pub. 2018/0066815)).
As to claim 1, Altiman discloses a luminaire system comprising:
a first support (PCB 11) provided with a recess (see fig. 4, recess in PCB);
a light source (implicit feature of a LED module) arranged on said first support (11);
a second support (12 housing) arranged opposite said first support (11); and
a fastening element (17 screw) comprising a head portion (18 screw head) and a rod portion (17 minus 18); wherein the second support (12) is provided with a through-hole (see fig. 3e and 4) for receiving said head portion (18);
wherein said rod portion extends through said through-hole and said recess in order to be fixed in the first support (Fig. 4) and/or in a portion (see page 6/9, paragraph starting mounting element such as a KuhlKorper ‘KuhlKorper’ i.e.  cool body) of the luminaire system;
wherein the second support (12) is provided with a protruding portion (20} protruding from an edge delimiting the through-hole underneath the head portion (18) and in the recess (Fig. 4); and
wherein an overlap between the head portion (18) and the first support (11) is present when looking in a first direction (see for example fig. 2b) perpendicular to the first support (11) except for a plurality of light sources arranged on said first support; one or more optical elements provided to said second support, and associated with the plurality of light sources;
Chen teaches a plurality of light sources (Fig. 2a; 220 at least one LED element) arranged on said first support (210 base); one or more optical elements (Fig. 2a; 231 at least one lens) provided to said second support (230 lens component), and associated with the plurality of light sources (220 LED element).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use plurality of light sources/first support / optical element/second support configuration as taught by Chen for light source, first support and second support as disclosed by Altiman to utilize an optical element for providing and housing the plurality of light source(s) and focusing the light (Fig. 2a).

As to claim 2, Altiman discloses wherein the head portion (18) is in contact (Fig. 4; page 6/ 5th and 6th paragraphs of translation 18 also contacts 11; ”the screw head 18, both the tongue 20 and the board 11 contacted.”) with the first support (11) over a contact area.

Regarding claim 3, Altiman discloses the invention as disclosed above except for said contact area is comprises between 27% and 75% of a surface area of the head portion, preferably between 33% and 66% of said surface area.
Altiman teaches said contact area is comprised of a surface area of the head portion (see rejection to claim 1; See page 6 paragraph 6; ”the screw head 18, both the tongue 20 and the board 11 contacted.”).  Additionally, the applicant’s disclosure does not establish any new and unexpected result for the limitation “said contact area is comprises between 27% and 75% of a surface area of the head portion, preferably between 33% and 66% of said surface area”.   It would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to contemplate the surface area of Altiman as modified by Lu with the limitation “said contact area is comprises between 27% and 75% of a surface area of the head portion, preferably between 33% and 66% of said surface area” through Changes in Size/Proportion, since it has been held that where the general conditions of a claim are disclosed in the prior art, choosing changes in size/proportion involves only routine skill in the art. (See MPEP 2144.04 IV A) and/or to give a robust level of contact for securing.

Regarding claim 4, Altiman discloses wherein a gap is present between the head portion (Fig. 4; 18) and the protruding portion (20) in said first direction when the second support (12) is supported by the first support (11); wherein preferably said gap is comprised between 0.01 mm and 0.5 mm, more preferably between 0.05 mm and 0.2 mm (This is a preference so it is optional.) and except for and wherein the head portion and the protruding portion are in contact when the first support is supported by the second support.
Altiman teaches the gap as mentioned above.  Additionally, the applicant’s disclosure does not establish any new and unexpected result for the limitation “wherein the head portion and the protruding portion are in contact when the first support is supported by the second support”.  It would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to contemplate the head portion and protruding portion configuration of Altiman as modified by Chen with the limitation “wherein the head portion and the protruding portion are in contact when the first support is supported by the second support” through the rationale of Making Adjustable, since it has been held that adjustability, where needed, is not a patentable advance where the general conditions of a claim are disclosed in the prior art, choosing Making Adjustable choices involves only routine skill in the art. (See MPEP 2144.04 V D.) and/or to provide different forms of design/operation/structure.

As to claim 6, Altiman discloses wherein the head portion (Fig. 4; 18) and the protruding portion (20) are in contact (Fig. 5; page 6/9 translation  18 in contact with 20; Fig. 2a page 6 paragraph 6; use Fig. 3e with Fig. 2a  “the screw head 18, both the tongue 20 and the board 11 contacted”; page 6 paragraph 5 “screw head 18 also contacts the circuit board 11”) when the second support (11) is supported by the first support (11) and when the first support (11) is supported by the second support (12); wherein preferably the protruding portion comprises a flexible element (only a preference so it is optional.).
	
As to claim 8, Altiman discloses wherein the rod portion (Fig. 4; 17) extends through the second support (opening of 12) and through the first support (hole of 11).

Regarding claim 9, Altiman discloses wherein dimensions of the recess (Fig. 4) and protruding portion (Fig. 4) are configured such that the second support (12) except for the second support is movable with respect to the first support along a second direction parallel to the first support.
Altiman teaches a second support (12) and a first support (11).  Additionally, the applicant’s disclosure does not establish any new and unexpected result for the limitation “the second support is movable with respect to the first support along a second direction parallel to the first support”.  It would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to contemplate the first and second support of Altiman with the limitation “the second support is movable with respect to the first support along a second direction parallel to the first support” through the rationale of Making Adjustable, since it has been held that adjustability, where needed, is not a patentable advance where the general conditions of a claim are disclosed in the prior art, choosing Making Adjustable choices involves only routine skill in the art. (See MPEP 2144.04 V D.) and/or to adjust the positioning of the light sources.

As to claim 10, Altiman discloses wherein a length of the recess along said second direction is greater than a length of the protruding portion along said second direction; and wherein a length of the through-hole along said second direction is greater than a length of the head portion along said second direction (
    PNG
    media_image1.png
    636
    682
    media_image1.png
    Greyscale
). 

As to claim 11, Altiman discloses wherein a difference between said length of the through-hole and said length of the head portion is at least equal to a difference between said length of the recess and said length of the protruding portion (see drawing above.).

Regarding claim 12, Altiman discloses the invention as described above except for the second support is arranged to be movable in contact with the first support.
Altiman teaches the second support (12) is arranged in contact (Fig. 4) with the first support (11).  Additionally, the applicant’s disclosure does not establish any new and unexpected result for the limitation “the second support is arranged to be movable in contact with the first support”.  It would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to contemplate the first and second support configuration of Altiman as modified by Chen with the limitation “the second support is arranged to be movable in contact with the first support” through the rationale of Making Adjustable, since it has been held that adjustability, where needed, is not a patentable advance where the general conditions of a claim are disclosed in the prior art, choosing Making Adjustable choices involves only routine skill in the art. (See MPEP 2144.04 V D.) and/or to adjust positioning of light sources.

Regarding claim 13, Altiman discloses the invention as disclosed above except for wherein a length of the recess along a third direction parallel to the first support and perpendicular to the second direction is at most equal to a length of the through-hole along said third direction.
Altiman teaches wherein a length of the recess along a third direction parallel to the first support and perpendicular to (see drawing above to claim 10); a length of the through-hole along said third direction (see drawing above to claim 10).  Additionally, the applicant’s disclosure does not establish any new and unexpected result for the limitation “wherein a length of the recess along a third direction parallel to the first support and perpendicular to the second direction is at most equal to a length of the through-hole along said third direction”.  It would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to contemplate the length of the recess and through-hole along the third direction of Altiman as modified by Chen with the limitation “wherein a length of the recess along a third direction parallel to the first support and perpendicular to the second direction is at most equal to a length of the through-hole along said third direction” through Changes in Shape, since it has been held that where the general conditions of a claim are disclosed in the prior art, choosing changes in shape is a matter of design choice and involves only ordinary skill in the art. (See MPEP 2144.04 IV B) and/or for a working adjustment of these lengths for the fastening element.

As to claim 14, Altiman discloses wherein the protruding portion (20) comprises a first protruding portion extending in the first direction into the recess, and a second protruding portion connected to an end of said first protruding portion and extending in the third direction underneath the head portion (
    PNG
    media_image2.png
    472
    703
    media_image2.png
    Greyscale
).

As to claim 15, Altiman discloses further comprising a carrier (mounting element such as a KuhlKorper translated cool body. Page 6 of translation paragraph beginning “Fig. 5 shows…”; page 5 paragraph beginning “Furthermore all embodiments described… mounting element…”) configured to carry the first support (11).

As to claim 16, Altiman discloses wherein the rod portion extends in the carrier (page 6 paragraph 1; board and mounting member screwed together by 17); and/or wherein the carrier is a heat sink (see page 6/9, paragraph starting mounting element such as a KuhlKorper ‘KuhlKorper’ i.e.  cool body).

	
As to claim 18, Altiman discloses wherein the first support (11 PCB) is a printed circuit board (11 PCB; abstract).

Regarding claim 19, Altiman discloses the invention as disclosed above except for wherein the one or more optical elements comprise a plurality of lens elements associated with the plurality of light sources.
Chen teaches wherein the one or more optical elements (Fig. 2a; 231) comprise a plurality of lens elements (231) associated with (Fig. 2a) the plurality of light sources (220 LED element).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use optical element configuration as taught by Chen for the one or more optical elements as disclosed by Altiman as modified by Chen to utilize for the same reasons as found in claim 1.

Regarding claim 20, Altiman discloses the invention as disclosed above except for the second support and the first support are arranged such that an optical element of the one or more optical elements extends over a corresponding light source of the plurality of light sources.
Chen teaches the second support (Fig. 2a; 230) and the first support (210) are arranged such that an optical element (231) of the one or more optical elements extends over a corresponding light source (220) of the plurality of light sources (plurality of 220s).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the optical element/first support/second support configuration as taught by Chen for first support/second support configuration as disclosed by Altiman to utilize for the same reasons as found in claim 1.
		

	
Regarding claim 21, Altiman discloses the invention as disclosed above except for wherein the second support comprises an optical plate integrating the one or more optical elements.
Chen teaches wherein the second support (230) comprises an optical plate (see fog; 2a) integrating the one or more optical elements (231).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use second support configuration as taught by Chen for the second support as disclosed by Altiman to utilize for the same reasons as found in claim 1.

Regarding claim 22, Altiman discloses the invention as disclosed above except for wherein a lens element of the plurality of lens elements has a first surface and a second surface located on opposite sides thereof, wherein the first surface is a convex or planar surface and the second surface is a concave or planar surface facing a light source of the plurality of light sources.
Chen teaches wherein a lens element of the plurality of lens elements (231 lens) has a first surface and a second surface located on opposite sides thereof (Fig. 2a), wherein the first surface is a convex (outer surface is convex) or planar surface and the second surface is a concave (inner surface is concave;) or planar surface facing a light source of the plurality of light sources.
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use lens element configuration as taught by Lu for the plurality of light sources as disclosed by Altiman to utilize for the same reasons as found in claim 1.
		

Regarding claim 23, Altiman discloses the invention as disclosed above except for wherein the light sources are arranged in a two-dimensional array of at least two rows and at least two columns.
Chen teaches wherein the light sources (Fig. 2a; 220) are arranged in a two-dimensional array of at least two rows and at least two columns (see Fig. 2b 3x2).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use light source array as taught by Chen for the LED modules as disclosed by Altiman to utilize a common configuration for placing light sources/modules in a luminaire system (Fig. 1).

	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN ZIMMERMAN whose telephone number is (571)272-7614. The examiner can normally be reached 9:30AM-6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLENN D ZIMMERMAN/Examiner, Art Unit 2875      

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875